Title: To James Madison from Richard and Sons Mitchel, 6 June 1807
From: Mitchel, Richard and Sons
To: Madison, James



Esteemed Friend
Nantucket 6 m June 6th. 1807

The inclosed Protest we received from Capt Jas. Bunker which we forward thee, as it relates to the business on which we and most of our Townsmen depend for a comfortable support, hoping by thy discretion the best measures will be taken not doubting but thou wilt do what appears most proper.  Our vessels have often met with similar treatment greatly to the damage of their voyages  The Ship Chili was carried in Company with the fleet from the latitude of 5 to the latitude of 32 South & then back to Callio & detained from the 3rd. of 5 mo till the 24 of 7 mo. following.  By the same arrival we learn that the Ship Gardner Capt Briggs of this place was fired upon in a rude manner & that they shot one of his officers arms off & carried her to Guiaquil where they were prisioners by the last Account  Thy assured friends

Richd. Mitchel & Sons

